Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 27, 2016                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  151414                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  TAMARA WOODRING,                                                                                                    Justices
          Plaintiff-Appellee,
  v                                                                 SC: 151414
                                                                    COA: 324128
                                                                    Muskegon CC: 14-049544-NI
  PHOENIX INSURANCE COMPANY,
            Defendant-Appellant.

  ____________________________________/

         On order of the Court, the application for leave to appeal the March 3, 2015 order
  of the Court of Appeals is considered and, it appearing to this Court that the case of
  Spectrum Health Hospitals v Westfield Ins Co (Docket No. 151419) is pending on appeal
  before this Court and that the decision in that case may resolve an issue raised in the
  present application for leave to appeal, we ORDER that the application be held in
  ABEYANCE pending the decision in that case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 27, 2016
           a0919
                                                                               Clerk